BARKETT, Circuit Judge,
concurring:
I concur in the result only.
KRAVITCH, Circuit Judge, concurring in part and dissenting in part in which HATCHETT, Circuit Judge, joins:
I agree with the majority opinion insofar as it concludes that the district court did not err in granting the defendants qualified immunity on the issue of whether the personnel policy manual created a property interest. I do not agree, however, with the majority’s resolution of the due process claim based upon a property interest created by the contract. Therefore, I respectfully dissent on that issue.
The contract between Lassiter and the university has been determined as a matter of law to be ambiguous on the issue of its duration. Lassiter v. Covington, 861 F.2d 680, 683 (11th Cir.1988) (Lassiter I). The majority opinion contends that this means that, “[b]y definition, then, a reasonable university official could not know whether firing Lassiter, without a hearing, under these circumstances violated the due process clause. Put differently, the landscape of pre-existing law would have compelled no definite conclusion from reasonable persons in defendants’ positions, given the ambiguous contract before them.” In my view, this analysis obscures the issue of when qualified immunity is appropriate and reflects a misunderstanding of the significance of the legal conclusion that a contract is ambiguous.
Established law in this circuit has recognized that where the legal norms at issue are clearly established, critical factual disputes preclude the grant of qualified immunity. See Swint v. City of Wadley, Ala., 5 F.3d 1435, 1442 (11th Cir.1993), modified on other grounds, 11 F.3d 1030 (11th Cir.1994); Rich v. Dollar, 841 F.2d 1558, 1564-65 (11th Cir.1988). The majority opinion violates this rule by affirming a grant of qualified immunity despite a factual dispute on the critical issue in this case. The Lassiter II panel noted:
Qualified immunity turns on ambiguity in the law, not ambiguity in the contract. If the law is clear, but there are issues of fact concerning the contract, then a defendant is not immune from having a jury resolve the factual issues concerning the contract.
In 1986, the law was clear that an employee with a contractual expectation of continued employment had a property interest in that employment. Board of Regents v. Roth, 408 U.S. 564, 577-78, 92 S.Ct. 2701, 2709-10, 33 L.Ed.2d 548 (1972).
3 F.3d 1482, 1486 (11th Cir.1993), vacated, reh’g en banc granted, 19 F.3d 1370 (11th Cir.1994).
The detérmination that the contract in this case is ambiguous is not tantamount to a conclusion that, a reasonable university official, possessing the information known to the defendants, would have thought that Lassiter was not under contract on the date that he was fired. Rather, it is simply a finding that the normal methods of interpreting a contract are inadequate. In an unambiguous contract the words of the agreement alone control its interpretation. In such cases, contractual rights are interpreted by the court based on written words of the agreement. Parol evidence usually is inadmissa-ble. In an ambiguous'contract, however, the words alone cannot solely determine the substance of the actual agreement between the parties. See Miles College, Inc. v. Oliver, 382 So.2d 510, 511 (Ala.1980). Alabama law clearly provides that once a contract has been found, as a matter of law, to be ambiguous on its face, the meaning of the contract becomes a question of fact to be determined by the jury. McDonald v. U.S. Die Casting and Dev. Co., 585 So.2d 853, 855 (Ala.1991). Alabama law dictates that,
[sjhould the trial court determine a contract to be ambiguous, yet not void for uncertainty, the question of the true meaning of the contract becomes an issue for the jury to decide. To aid the jury in this determination, evidence of facts and circumstances aliunde (from another source) or in pais (outside the record of the contract) may be introduced to aid the jury in its clarification of the terms of the contract; it then becomes the province of the jury to draw inferences and ascertain those facts from which the true meaning of the contract’s terms can be determined.
*1160Miles, 382 So.2d at 511 (citations omitted) quoted in Middleton v. Dan River, Inc., 834 F.2d 903, 911 (11th Cir.1987). A ruling that a contract is ambiguous does not mean that the parties did not have an agreed upon understanding of the contract terms, or that they failed to reach an agreement on the issue left ambiguous in the contract. It merely means that extrinsic evidence must be consulted to adequately identify the rights conferred upon the parties by the contract. Thus, it does not follow that because the contract is ambiguous a reasonable university official in the appellees’ position could have concluded that there was no contract that extended past September 1985.
Crucial to the resolution of this claim is a determination of the dates of the contract.1 The text of the contract itself does not answer this question.2 The facts and circumstances surrounding the formation of the contract showed that prior to working for the university, Lassiter was employed by the state of Mississippi as the director of Public Accounts. Lassiter was recruited by the university to leave that job and accept a position as vice president for Business and Finance at Alabama A & M. Lassiter presented evidence that during contract negotiations he was told that the university could not commit to a contract that extended beyond the fiscal year, which ended on September 30. He testified, however, that Dr. Covington, the president of the university, advised him that the contract would be automatically renewed in October 1985 and would run through September 1986. Dr. Covington testified that he and Lassiter had agreed only to a five month contract, from May until September, and that the extension referred to in the contract was to occur through their mutual agreement at a later point. Dr. Covington further testified that no such agreement to extend the contract was ever reached and therefore Lassi-ter worked for the university without a contract after September 1985. Because the resolution of this factual issue was critical to the determination of Lassiter’s claim, the trial court erred in not sending the factual question of the duration of the contract to the jury.
I therefore would reverse the district court’s grant of qualified immunity on the due process claim grounded in the contract and remand for a jury resolution of the factual dispute.

. Lassiter was terminated in June 1986 without a hearing. If he had no contract on this date, he had no property interest in continued employment and therefore a hearing was not required. If, on the other hand, as he contends, he was under contract until September 30, 1986, then his termination would have occurred within the contract period and under clearly established law he was entitled to a hearing.


. The contract between Lassiter and the university provided that:
for the period from May 1, 1985 to *September 30, 1985, or for such portion of the period as your services are found satisfactory, and as the finances of the University permit at an annual salary $51,000, payable in 12 monthly payments, effective June 1, 1985....


 This appointment and contract, which commence on May 15, 1985 and extend through September 30, 1985 (the end of the current fiscal year), would be extended through our mutual agreement, on October 1, 1985.